DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated May 20, 2022.  Currently, claims 1-25 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12:  It is unclear if the wall panels or the hinge is to be parallel to the compartment dividing wall.  If it is the hinge, how is a hinge parallel to the dividing wall?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada (JP 61-137922) in view of Rothfuss (DE 202006003050).

Referring to claim 1:  Osada teaches a revetment container comprising: at least one compartment defined by at least one peripheral wall (item 5) and an internal septum wall (lateral wall dividing cage 1) within the at least one peripheral wall, the internal septum wall dividing the at least one compartment into a first sub-compartment (front compartment) having a first thickness between the internal septum wall and a first wall portion of the at least one peripheral wall and a second sub-compartment (back compartment) having a second thickness between the internal septum wall and a second wall portion of the at least one peripheral wall, wherein the first thickness is less than the second thickness, and a tension bearing member (item 7). Osada does not teach the tension bearing member is connected between the first wall portion of the at least one peripheral wall-G and the internal septum wall, the tension bearing member serving to limit growth of the first thickness when the revetment container is filled.  However, Rothfuss teaches the tension bearing member (item 8) is connected between the first wall portion of the at least one peripheral wall-G and the internal septum wall, the tension bearing member serving to limit growth of the first thickness when the revetment container is filled (figure 2).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Osada with the tension member as taught by Rothfuss in order to secure the septum wall from collapsing before the device is filled with a ballast.

Referring to claim 2:  Osada and Rothfuss teach all the limitations of claim 1 as noted above.  Additionally, Rothfuss teaches a height and wherein the tension bearing member is coupled to the first wall portion of the at least one peripheral wall and the septum wall within an upper half of the height of the revetment container, whereby growth of the first thickness i

Referring to claim 4:  Osada and Rothfuss teach all the limitations of claim 1 as noted above.  Additionally, Rothfuss teaches the tension bearing member comprises a cord connected between the internal septum wall and the first wall portion (item 8, figure 2).  A cord is lightweight but can add strength.

Referring to claim 13:  Osada and Rothfuss teach all the limitations of claim 1 as noted above.  Additionally, Osada teaches the at least one peripheral wall comprises a first metal lattice (item 5 is metal lattice).

Referring to claim 14:  Osada and Rothfuss teach all the limitations of claim 13 as noted above.  Additionally, Osada teaches the at least one peripheral wall comprises a first liner (item 2) adjacent to the first metal lattice.

Referring to claim 15:  Osada and Rothfuss teach all the limitations of claim 14 as noted above.  Additionally, Osada teaches the internal septum wall comprises a second metal lattice and a second liner adjacent to the second metal lattice (figure 2).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Rothfuss and Mercer (US Patent No 4,530,622).

Referring to claim 3:  Osada and Rothfuss teach all the limitations of claim 1 as noted above.  Additionally, Osada teaches the at least one peripheral wall includes a portion extending from the internal septum wall in a direction parallel to the first thickness direction, the portion having a thickness direction dimension, and wherein the tension bearing member has a tension bearing member length between the internal septum wall and the first wall portion (figure 2).  They do not teach the tension bearing member length exceeds the thickness direction dimension of the portion by between 15% and 25%.  However, Mercer teaches a member extending at a diagonal (figure 4) which makes the length longer than a straight side.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Osada and Rothfuss with the member length taught by Mercer in order to provide additional lateral stability.  By having diagonal tension bearing members the device is strengthened in both directions.  It would have been obvious to one of ordinary skill to choose any specific angle which would result in a 15-25% length increase over the thickness dimensions in order to provide an adequate lateral strengthening.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada in view of Rothfuss and Hilfiker et al. (US Patent No 5,647,695) (“Hilfiker”).

Referring to claim 5:  Osada and Rothfuss teach all the limitations of claim 1 as noted above.  They do not teach the at least one compartment includes a plurality of compartments
It would have been obvious to one of ordinary skill in the art to create the device taught by Osada and Rothfuss with the adjacent compartments taught by Hilfiker in order to have a multicompartment wall to house materials to reduce sound transmission or provide protection.  Having multiple compartments allows for a wall to be extended indefinitely.

Referring to claim 6:  Osada, Rothfuss, and Hilfiker teach all the limitations of claim 5 as noted above.  It would have been obvious to one of ordinary skill in the art to recognize that an internal septum wall would be connected to the diving wall if a dividing wall were present as in the preceding claim.

Referring to claim 7:  Osada, Rothfuss, and Hilfiker teach all the limitations of claim 6 as noted above.  Additionally, Osada teaches a helical wire connector (item 6).  It would have been obvious to one of ordinary skill in the art to use this connector to make all connections, including between an internal septum wall and compartment dividing wall.  

Referring to claim 8:  Osada, Rothfuss, and Hilfiker teach all the limitations of claim 5 as noted above.  Additionally, Osada teaches the internal septum wall is disposed substantially parallel to and spaced from the first wall portion and the second wall portion (figure 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Rothfuss and Mercer references teach the new limitations.

Allowable Subject Matter
Claims 16-25 are allowed.

Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635